Pee Curiam.
This is a negligence action in which the plaintiffs below have verdicts as follows: Mary Welch, $1,200; Harry Welch, $300; Minnie Hiss, $5,000; John M. Hiss, for personal injuries, $200; for loss of services of his wife, $300, and for expenses for effecting a cure of his wile, &c., $1,000.
The single reason urged against these verdicts is that they are excessive and that they are not justified and warranted by the proofs.
We have reached a contrary conclusion and the rule to show cause will be discharged, with costs.